Title: To Thomas Jefferson from Richard O’Brien, 28 June 1807
From: O’Brien, Richard
To: Jefferson, Thomas


                        
                            Esteemed Sir
                            
                            Philadelphia 28th. June 1807
                        
                        Considering on the insult and disgrace which has happened to the Chesapeake frigate induced me to presume to
                            write you these few lines—
                        As we are at peace with all the Barbary powers where is the necesity of the frigate Chesapeake going as
                            Commodore to the Meditteranian—a frigate two Brigs and a schooner is an inadequate force if we should have war with
                            Algiers or tunis it would require all our force even all was in repair—
                        The Deans Swedes or dutch never keep a fleet of Corsairs in the Meditteranian when at peace with the Barbary
                            States—and for 19 years that I was in that Quarter the deans Swedes or dutch
                            never kept a deposit of Stores. The ports of the friendly powers and their Commercial agents answered all their wants and
                            requisites—
                        The Wasp Hornet & Enterprize is a full adequate peace watch as they get their soundings from the Consuls to
                            Alarm and Secure the Commerce before the Squalls or Gales of Captures Comes on—and if at war with any of the
                            meditteranian powers the Sooner Commerce Ceases in that Quarter the Sooner The piratical Gale is Over—The deans admits
                            of no Commerce to that Sea when at war with any of the Barbary powers and if it looks Squally with the dey of London the
                            Same System would not be bad policy having no Sea fowl to feed the Sea Sharks—
                        The Brig Argus would be a preferable Vessel for the meditteranian then our insulted frigate, (There is a hope
                            that Said frigate will nevermore have our flag hoisted On but left in national Quorrentine until Justice is done—)
                        Another point of Consideration is that Minorca being the deposit does not it Say to Algiers we have no Confidence in you—Is not this a Clue for the Other Consuls to
                            irritate the dey and his aids. look at the System of the other No. 2 powers. no Corsairs in the meditteranian make your
                            Stipulations good  Keep a good man at the mast head in each Regencie and your Consuls your Commodores & Corsairs.
                        Seeing things thus with my naked Eye pardon this intrusion Knowing that you are looking with a Spy Glass but
                            perhaps your attention might be drawn from the Quarter or Object I allude to.
                        I presume we have as much national Spunk as the turks
                            and their will be to all appearances the necesity of our fortifying our dardanels and allso the Gunboat & Gally System—no Commerce for a few years and we Shall be Clear of this daily pain of insult & depredation. 
                  respectfully Sir your
                            most Obt Servt
                        
                            Richd. O Brien
                            
                        
                    